Exhibit 10.34

DESCRIPTION OF MATCHING CHARITABLE CONTRIBUTION PROGRAM

FOR OFFICER AND DIRECTORS OF XTO ENERGY INC.

XTO Energy Inc. has a matching charitable contribution program for directors and
officers of the Company as part of the Company’s program to support higher
education. Under the program, the Company will match, on a $3.00 for every $1.00
basis, up to $250,000 in contributions made by the non-employee directors of the
Company, the President, Senior Executive Vice President and Executive Vice
Presidents of the Company to designated universities or colleges, which
contributions are made prior to the end of December 31, 2010, or any pledge made
prior to that date that does not extend more than three years from the date of
the pledge. Additionally, the Company will match, on a $2.50 for every $1.00
basis, up to $50,000 in contributions made by the Senior Vice Presidents of the
Company and on a $2.00 for every $1.00 basis, up to $35,000 in contributions
made by other officers of the Company, to designated universities or colleges
that he or she attended, which contributions are made prior to the end of
December 31, 2010, or any pledge made prior to that date that does not extend
more than three years from the date of the pledge.